Citation Nr: 0105747	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse; appellant, brother, sister-in-law, and 
spouse



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased the rating assigned for the 
veteran's service-connected PTSD from 10 percent to 30 
percent, effective as of July 2, 1998, the date of receipt of 
his claim for increased compensation.  In that rating 
decision, the RO denied his claim for TDIU benefits.  In an 
October 1999 rating decision, the RO assigned a 50 percent 
disability rating for his PTSD, effective as of July 2, 1998.

The veteran has claimed entitlement to service connection for 
diabetes, purportedly due to inservice exposure to 
herbicides.  This matter has not been developed for appellate 
review, and is referred to the RO for further action as 
appropriate.

In January 2001, a personal hearing was held before the 
undersigned Acting Board Member, sitting in Washington, D.C., 
by means of video teleconferencing.


REMAND

At his January 2001 personal hearing, the veteran indicated 
that he was currently being accorded biweekly outpatient 
treatment for his PTSD.  Records of such treatment have been 
furnished through 1999; however, no such records for either 
2000 or 2001 have been associated with his claims folder.  
These records are, in essence, VA medical records of which VA 
has constructive possession; see Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  It is incumbent upon VA to obtain these 
records, which would be helpful in determining the most 
contemporaneous level of 

impairment, along with determining the degree to which the 
veteran's service-connected PTSD impacts his ability to 
secure and maintain substantially gainful employment.  The 
Board also finds, for those reasons, that the report of a 
current VA PTSD examination would be helpful.

In addition, a private physician indicated, in January 2000, 
that he has treated the veteran for more than 10 years, to 
include treatment for symptoms related to PTSD.  Clinical 
records of such treatment have not been made available, 
notwithstanding the fact that such records could be of 
probative value.

This case is accordingly REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for PTSD.  Upon 
receipt of all such names and addresses, 
and duly executed authorization for the 
release of private medical records if 
necessary, the RO should request that all 
such health care providers furnish 
legible copies of all medical records 
compiled pursuant to treatment accorded 
the veteran for PTSD.  This request 
should include, but should not 
necessarily be limited to, records 
compiled by Dr. Garland D. Miller, P.O. 
Box 1068, Zwolle, Louisiana 71486, and by 
Counseling Services, Inc., 1968 Williams 
Avenue, Natchitoches, Louisiana 71457 
(with reference to records compiled 
subsequent to 1999).  

2.  Following receipt of all such 
records, the veteran should be accorded a 
VA PTSD examination, in order to 
ascertain the current nature and severity 
of his PTSD.  All tests indicated are to 
be accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set 

forth in a clear, logical and legible 
manner on the examination report.  The 
examiner should be specifically requested 
on this report to indicate, in addition 
to all findings pertinent to the 
veteran's service-connected PTSD, whether 
this disability, and this disability 
alone, precludes him from securing and 
maintaining substantially gainful 
employment.

The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, for the examiner's review 
and referral.  The examiner is to 
indicate on the examination report that 
he or she has reviewed the claims folder.

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
an increased rating for PTSD, and TDIU 
benefits, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and a reasonable 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may adversely affect his claims, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




